Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 1 of 16 PageID #: 346




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA


  ANNE WHITE HAT, et al                                 * CIVIL ACTION NO. 6:20-cv-00983

  VERSUS                                                * JUDGE ROBERT R. SUMMERHAYS

  JEFF LANDRY, ET AL                                    * MAGISTRATE JUDGE
                                                          CAROL B. WHITEHURST

  ******************************************************************************
                     ANSWER AND AFFIRMATIVE DEFENSES
                    OF FORMER SHERIFF RONALD J. THERIOT

         NOW INTO COURT, through undersigned counsel, comes Ronald J. Theriot, formerly

  Sheriff of St. Martin Parish, and now retired from that office, who, in response to the Complaint

  for Declaratory and Injunctive Relief, respectively avers as follow:

                                                   1.

         The allegations of paragraph 1 are denied.

                                                   2.

         The allegations of paragraph 2 are denied.

                                                   3.

         The allegations of paragraph 3 are denied as written. Before August 1, 2018, La. R.S.

  14:61 not only prohibited unauthorized entry into visible and discreet land areas completely

  enclosed by physical barriers, but it also applied to remaining upon or in the premises of a critical

  infrastructure after having been forbidden to do so by an authorized person. Any remaining

  allegations of paragraph 3 are denied.




                                                   1
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 2 of 16 PageID #: 347




                                                  4.

         The allegations of paragraph 4 are denied as written. It is admitted that as of August 1,

  2018, the definition of critical infrastructure includes “pipelines” as defined by the statute. The

  remaining allegations of paragraph 4 are denied.

                                                  5.

         The allegations of paragraph 5 are denied.

                                                  6.

         The allegations of paragraph 6 are denied.

                                                  7.

         The allegations of paragraph 7 are denied as written. It is admitted that before August 1,

  2018, those who engage in civil disobedience by remaining on pipeline property or pipeline

  construction sites after being forbidden faced a misdemeanor charge of trespass, and that after

  August 1, 2018, such civil disobedience now carries a possible felony charge. The remaining

  allegations of paragraph 7 are denied.

                                                  8.

         The allegations of paragraph 8 are denied.

                                                  9.

         The allegations of paragraph 9 are denied.

                                                 10.

         The allegations of paragraph 10 are denied as written. It is admitted that several people

  were arrested under charges of trespassing upon the pipeline construction site. Any remaining

  allegations of paragraph 10 are denied.




                                                  2
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 3 of 16 PageID #: 348




                                                   11.

            The allegations of paragraph 11 are denied.

                                                   12.

            The allegations of paragraph 12 are denied as written. It is admitted that the pipeline

  company was found to have trespassed upon certain property because it had not secured the

  consent of the owners of a very small fractional interest, nor had it completed an expropriation

  action against them. The ruling of the Louisiana State Court came after completion of construction

  on the property at issue. Upon information and belief, no criminal complaints were filed against

  the pipeline company while it was on the subject property. Protestors at the site had the permission

  of the small fractional interest co-owners of the property, but had been denied permission to be

  present on the property by the owners of more than 90% interest in the property. Thus, protestors

  were trespassing on the subject property at various times and received warning to vacate the

  pipeline premises before any arrests were made. Any remaining allegations of paragraph 12 are

  denied.

                                                   13.

            The allegations of paragraph 13 are denied.

                                     NATURE OF THE ACTION

                                                   14.

            The allegations of paragraph 14 contain legal conclusions which require no response.

  However, in the event a response is required allegations of paragraph 14 are denied.

                                                   15.

            The allegations of paragraph 15 are denied.




                                                    3
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 4 of 16 PageID #: 349




                                            JURISDICTION

                                                 16.

         The allegations of paragraph 16 are denied.

                                                 17.

         The allegations of paragraph 17 are denied.

                                                 18.

         The allegations of paragraph 18 are denied as originally pled. It is admitted that venue is

  proper in the Western District of Louisiana.

                                              PARTIES

                                                 19.

         The allegations of paragraph 19 are denied as written. It is admitted that Plaintiff Anne

  White Hat was arrested on September 18, 2018 and charged with 2 felony counts under La. R.S.

  14:61 for conduct on September 3, 2018 within the pipeline construction site. The remaining

  allegations of paragraph 19 are denied.

                                                 20.

         The allegations of paragraph 20 are denied as written. It is admitted that Ramon Mejia was

  arrested on August 18, 2018 and charged under La. R.S. 14:61. The remaining allegations of

  paragraph 20 are denied.

                                                 21.

         The allegations of paragraph 21 are denied as written. It is admitted that Karen Savage

  was arrested on August 18, 2018 and charged under La.R.S. 14:61. It is further admitted that

  Karen Savage was arrested a second time on September 18, 2018 and charged for conduct that




                                                  4
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 5 of 16 PageID #: 350




  occurred on September 3, 2018 in violation of La. R.S. 14:61. The remaining allegations of

  paragraph 21 are denied.

                                                22.

         The allegations of paragraph 22 are denied.

                                                23.

         The allegations of paragraph 23 are denied.

                                                24.

         The allegations of paragraph 24 are denied.

                                                25.

         The allegations of paragraph 25 are denied.

                                                26.

         The allegations of paragraph 26 are denied.

                                                27.

         The allegations of paragraph 27 are denied.

                                                28.

         The allegations of paragraph 28 are denied.

                                                29.

         The allegations of paragraph 29 are denied.

                                                30.

         The allegations of paragraph 30 naming Jeff Landry in his official capacity as Attorney

  General as a defendant herein require no response.




                                                 5
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 6 of 16 PageID #: 351




                                                    31.

          The allegations of paragraph 31 naming Bo Duhé in his official capacity as District

  Attorney of the 16th Judicial District require no response.

                                                    32.

          The allegations of paragraph 32 are denied as written. It is admitted that Ronald J. Theriot

  was the Sheriff of St. Martin Parish until June 30, 2020, at which time he retired from office. It is

  admitted that at all times relevant to this Complaint, Theriot was acting and continued to act under

  color of state law. It is denied that Theriot has any current authority to enforce the law in St.

  Martin Parish. Any remaining allegations of paragraph 32 are denied.

                                     FACTUAL BACKGROUND

                                                  33-64.

          The allegations in paragraph 33-64 do not require a response from this defendant. To the

  extent a response is necessary, the allegations are denied for lack of sufficient information to justify

  a belief therein.

  III.    THE NEWLY AMENDED LAW AS APPLIED TO PROTESTORS AND A
          TRESPASSING PIPELINE COMPANY

                                                    65.

          The allegations in paragraph 65 are denied as written. It is admitted that at the time the

  amendments La. R.S. 14:61 went into effect, the Bayou Bridge Pipeline was being contested in

  the courts and constructed in St. Martin Parish amid ongoing protests. The remaining allegations

  of paragraph 65 are denied.




                                                     6
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 7 of 16 PageID #: 352




                                                    66.

          The allegations in paragraph 66 are denied as written. It is admitted that plaintiffs were

  present during pipeline construction on a remote 38-acre parcel of property in St. Martin Parish

  which is only accessible by boat. Any remaining allegations of paragraph 66 are denied.

                                                    67.

          The allegations in paragraph 67 are denied as written. It is admitted that the property at

  issue was co-owned by numerous individuals. The remaining allegations of paragraph 67 are

  denied for lack of sufficient information to justify a belief therein.

                                                    68.

          The allegations of paragraph 68 are denied for lack of sufficient information to justify a

  belief therein.

                                                    69.

          The allegations of paragraph 69 are admitted as of August 1, 2018.

                                                    70.

          The allegations of paragraph 70 are denied for lack of sufficient information to justify a

  belief therein.

                                                    71.

          The allegations of paragraph 71 are denied for lack of sufficient information to justify a

  belief therein.

                                                    72.

          The allegations of paragraph 72 are denied for lack of sufficient information to justify a

  belief therein.




                                                     7
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 8 of 16 PageID #: 353




                                                    73.

          The allegations of paragraph 73 are denied as written. It is admitted that off duty officers

  from the St. Martin Parish Sheriff’s office were permitted to act as security officers through Hub

  Enterprises. The remaining allegations of paragraph 73 are denied.

                                                    74.

          The allegations of paragraph 74 are denied as written. It is admitted that all off duty officers

  working private security through Hub Enterprises were required to wear their uniforms and badges

  and to carry their duty weapons. Off duty deputies did not operate official boats and vehicles.

  Any remaining allegations of paragraph 74 are denied.

                                                    75.

          The allegations of paragraph 75 are denied as written. It is admitted that St. Martin Sheriff

  Deputies made various arrests, including arrests of plaintiff’s Ramon Majia, Karen Savage and

  Anne White Hat for trespass upon critical infrastructure and for remaining after forbidden. The

  remaining allegations of paragraph 75 are denied.

                                                    76.

          The allegations of paragraph 76 are denied as written. Its is denied that St. Martin Parish

  Deputies, either on duty or off duty, participated in the arrest of 2 women and 1 man who were

  paddling on navigable waters. Any remaining allegations of paragraph 76 are denied.

                                                    77.

          The allegations of paragraph 77 are admitted.

                                                    78.

          The allegations of paragraph 78 are denied for lack of sufficient information to justify a

  belief therein.




                                                     8
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 9 of 16 PageID #: 354




                                                   79.

          The allegations of paragraph 79 are denied for lack of sufficient information to justify a

  belief therein.

                                                   80.

          The allegations of paragraph 80 are denied as written. It is admitted that the charges against

  White Hat, Savage and Majia have not been accepted by the District Attorney of St. Martin Parish.

  Any remaining allegations of paragraph 80 are denied for lack of sufficient information to justify

  a belief therein.

                                                   81.

          The allegations of paragraph 81 are denied for lack of sufficient information to justify a

  belief therein.

                                                   82.

          The allegations of paragraph 82 are denied for lack of sufficient information to justify a

  belief therein.

                                                   83.

          The allegations of paragraph 83 are denied for lack of sufficient information to justify a

  belief therein.

                                                   84.

          The allegations of paragraph 84 are denied. In further response, just as the pipeline

  company committed a trespass because it did not have the consent of 100% of the property owners,

  so too the plaintiff’s did not have the consent of 100% of the property owners to be present upon

  the property at issue.




                                                    9
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 10 of 16 PageID #: 355




  IV.     Plaintiffs Do Not Have Adequate Notice of What Conduct is Prohibited and Are
          Concerned About Their Ability to Exercise their First Amendment Rights to
          Peacefully Protest Pipeline Projects they Believe are Harmful to People and the
          Environment.

  A.      Plaintiffs Arrested and Charged with Felonies Under the New Law

                                                  85.

          The allegations of paragraph 85 are denied as written. It is admitted that plaintiffs White

  Hat, Majia and Savage were all arrested and charged under La. R.S. 14:61. The remaining

  allegations of paragraph 85 are denied.

                                                  86.

          The allegations of paragraph 86 are denied as written. It is admitted that White Hat, Majia

  and Savage were arrested and charged with unauthorized entry of a critical infrastructure. It is

  denied that they had permission from all co-owners of the property to enter and remain. The

  remaining allegations of paragraph 86 are denied for lack of sufficient information to justify a

  belief therein.

                                                  87.

          The allegations of paragraph 87 are admitted.

                                                  88.

          The allegations of paragraph 88 are denied as written. The affidavit for Savage’s arrest

  warrant, being a written instrument, is the best evidence of its content. Any remaining allegations

  are denied.

                                                  89.

          The allegations of paragraph 89 are denied as written. The affidavit for White Hat’s arrest

  warrant, being a written instrument, is the best evidence of its content. Any remaining allegations

  are denied.



                                                  10
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 11 of 16 PageID #: 356




                                                   90.

            The allegations of paragraph 90 are denied.

                                                   91.

            The allegations of paragraph 91 are denied as written. It is admitted that Savage was

  arrested along with Majia on August 18, 2018. The affidavits for the warrants, being written

  instruments are the best evidence of their content. The remaining allegations of paragraph 91 are

  denied.

                                                   92.

            The allegations of paragraph 92 are denied as written. The pipeline construction project

  met the definition of critical infrastructure at the time of the arrest. Any remaining allegations of

  paragraph 92 are denied.

                                                   93.

            The allegations of paragraph 93 are denied.

                                                94 – 108.

            The allegations of paragraph 94-108, regarding plaintiffs who have been dismissed from

  this action are denied.

     COUNT I – AS AMENDED, LA. R.S. 14:61 IS UNCONSTITUTIONALLY VAGUE
                    (Fourteenth Amendment: Vold for Vagueness)

                                                  109.

            Defendant incorporates his previous responses to the previous paragraphs as set forth

  above.

                                                  110.

            The allegations of paragraph 110 are denied.




                                                   11
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 12 of 16 PageID #: 357




                                                   111.

           The allegations of paragraph 111 are denied.

                                                   112.

           The allegations of paragraph 112 are denied.

                                                   113.

           The allegations of paragraph 113 are denied.

                                                   114.

           The allegations of paragraph 114 are denied.

                                                   115.

           The allegations of paragraph 115 are denied.

      COUNT II – AS AMENDED, LA. R.S. 14:61 VIOLATES PLAINTIFFS’ RIGHTS
         UNDER THE FIRST AMENDMENT OT THE U.S. CONSTITUTION


                                                   116.

           Defendant incorporates his previous responses to the previous paragraphs as set forth

  above.

                                                   117.

           The allegations of paragraph 117 are admitted.

                                                   118.

           The allegations of paragraph 118 are denied.

                                                   119.

           The allegations of paragraph 119 are denied as written. It is admitted that plaintiff’s White

  Hat and Majia had been arrested and charged with felonies. It is denied that the arrest were for




                                                    12
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 13 of 16 PageID #: 358




  simply walking on to and standing in what was deemed to be critical infrastructure. Any remaining

  allegations are denied.

                                                  120.

           The allegations of paragraph 120 are redundant and are denied as written. It is admitted

  that plaintiff Savage was arrested and charged with felonies as previously set forth above. It is

  denied that the arrests were for simply standing and taking pictures of what was deemed critical

  infrastructure. The remaining allegations of paragraph 120 are denied.

                                                  121.

           The allegations of paragraph 121 regarding dismissed plaintiffs are denied.

                                                  122.

           The allegations of paragraph 122 are denied.



      COUNT III – AS AMENDED, LA. R.S. 14:61 VIOLATES PLAINTIFFS’ RIGHTS
     UNDER THE FIRST AMENDMENT OT THE U.S. CONSTITUTION BECAUSE IT
      SINGLES OUT A PARTICULAR VIEWPOINT FOR HARSHER PUNISHIMENT


                                                  123.

           Defendant incorporates his previous responses to the previous paragraphs as set forth

  above.

                                                  124.

           The allegations of paragraph 124 are denied.

                                                  125.

           The allegations of paragraph 125 are denied for lack of sufficient information to justify a

  belief therein.




                                                   13
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 14 of 16 PageID #: 359




                                                 126.

           The allegations of paragraph 126, being legal conclusions, require no response. However,

  in the event a response is required, the allegations of paragraph 126 are denied.

                                                 127.

           The allegations of paragraph 127, being legal conclusions, require no response. However,

  in the event a response is required, the allegations of paragraph 127 are denied.

                                                 128.

           The allegations of paragraph 128 are denied.

                                                 129.

           The allegations of paragraph 129 are denied.



         COUNT IV – AS AMENDED, LA. R.S. 14:61 IS UNCONSTITUTIONALLY
        OVERBROAD IN VIOLATION OF THE FIRST AMENDMENT TO THE U.S.
                              CONSTITUTION


                                                 130.

           Defendant incorporates his previous responses to the previous paragraphs as set forth

  above.

                                                 131.

           The allegations of paragraph 131 being legal conclusions require no response. However,

  in the event a response is required the allegations of paragraph 131 are denied.

                                                 132.

           The allegations of paragraph 132 being legal conclusions require no response. However,

  in the event a response is required the allegations of paragraph 132 are denied.




                                                  14
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 15 of 16 PageID #: 360




                                                 133.

         The allegations of paragraph 133 are denied.

                                                 134.

         The allegations of paragraph 134 are denied.

                                                 135.

         The allegations of paragraph 135 are denied.



    COUNT V – AS AMENDED, LA. R.S. 14:61 IS UNCONSTITUTIONAL AS APPLIED



                                                 136.

         The allegations of paragraph 136 are denied.

                                                 137.

         The allegations of paragraph 137 are denied.



  AND NOW, in further response to the Complaint, Defendant respectfully avers as follows:

                                                 138.

         In the event that Plaintiffs are awarded Declaratory or Injunctive relief finding the 2018

  amendment to La.R.S. 14:61 unconstitutional in anyway, then any award of attorney fees and/or

  costs should be entered against the State of Louisiana which is responsible for the legislation at

  issue, rather than against the Sheriff, who was charged with enforcing the law as written.




                                                  15
Case 6:20-cv-00983-RRS-CBW Document 88 Filed 07/09/21 Page 16 of 16 PageID #: 361




                                     Respectfully submitted,

                                     OATS & MARINO
                                     A Partnership of Professional Corporations

                                     ___s/ Patrick McIntire________________
                                     PATRICK B. McINTIRE (La. 17052)
                                     100 E. Vermilion Street, Suite 400
                                     Lafayette, La. 70501
                                     Ph. 337-233-1100
                                     pmcintire@oatsmarino.com
                                     Counsel for Sheriff Theriot




                                       16
